Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to Applicant’s amendments filed on 5/7/2021.  
Claims 1-4, 7-10, 12, 15 and 16 are currently amended.
Claim 17 is canceled.
Therefore, claims 1-16 are pending and addressed below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-16 are directed to a system, a method, which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites “receive notification of a catastrophe being declared for a geographic region; responsive to receiving the notification of the catastrophe, without receiving a claim from an applicant and without receiving an assessment; determine that the applicant has an insurance policy covering the catastrophe in the geographical region; confirm settlement to the applicant responsive to the catastrophe being declared for that geographic region; and  confirm remittance of the settlement to the applicant”.  These recited limitations, as drafted, is a process that, under its broadest reasonable 
This judicial exception is not integrated into a practical application because the claim includes the additional elements of the server that perform the steps of the claim.  The server is recited at a high-level of generality to perform the functions of “receive notification of a catastrophe being declared for a geographic region; determine that the applicant has an insurance policy covering the catastrophe in the geographical region in responsive to receiving the notification of the catastrophe; confirm settlement to the applicant responsive to the catastrophe being declared for that geographic region; and confirm remittance of the settlement to the applicant”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “receive notification of a catastrophe being declared for a geographic region; determine that the applicant has an insurance policy covering the catastrophe in the geographical region in responsive to receiving the notification of the catastrophe; confirm settlement to the applicant responsive to the catastrophe being declared for that geographic region; and confirm remittance of the settlement to the applicant”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to 
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above). The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites “receive notification of a catastrophe being declared for a geographic region; responsive to receiving the notification of the catastrophe, without receiving a claim from an applicant and without receiving an assessment; determine that the applicant has an insurance policy covering the catastrophe in the geographical region; confirm settlement to the applicant responsive to the catastrophe being declared for that geographic region; and  confirm remittance of the settlement to the applicant”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices (including insurance) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of the server that perform the steps of the claim.  The server is 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “receive notification of a catastrophe being declared for a geographic region; determine that the applicant has an insurance policy covering the catastrophe in the geographical region in responsive to receiving the notification of the catastrophe; confirm settlement to the applicant responsive to the catastrophe being declared for that geographic region; and confirm remittance of the settlement to the applicant”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an MPEP 2106.05(f) and see discussion above). The claim is not patent eligible.
As for dependent claims 2-6 and 8-17 these claims recite limitations that further define the abstract idea noted in claim 1 and claim 7.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Response to Arguments
Previous Claim rejections – 35 USC § 101
The updated rejections of claims 1-16 have been provided in the light of Applicant’s amendments.
Applicant's arguments filed 5/7/2021 have been fully considered but they are not persuasive.
Argument: Applicant argued that: “…Independent claims 1 and 7 recite the improvement disclosed in the as-filed specification. Accordingly, the claims comply with the second step of the two-step process since the claims recite the improvement disclosed in the as-filed specification…” (Please see the remarks on pages 6-8).
Answer: The Examiner respectfully disagrees.

As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “receive notification of a catastrophe being declared for a geographic region; determine that the applicant has an insurance policy covering the catastrophe in the geographical region in responsive to receiving the notification of the catastrophe; confirm settlement to the applicant responsive to the catastrophe being declared for that geographic region; and confirm remittance of the settlement to the applicant”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Furthermore, claims 1 and 7 recite the limitations “receive notification of a catastrophe being declared for a geographic region; responsive to receiving the notification of the catastrophe, without receiving a claim from an applicant and without receiving an assessment; determine that the applicant has an insurance policy covering the catastrophe in the geographical region; confirm settlement to the applicant responsive to the catastrophe being declared for that geographic region; and  confirm remittance of the settlement to the applicant”, MPEP 2106.05(f) and see discussion above). The claim is not patent eligible.
	In addition, the Specification in paragraph [00022] discloses “providing a settlement without “lodging a claim or an assessor performing an assessment and settlement to occur” and claim 1 recite “without receiving a claim from an applicant and without receiving an assessment: determine that the applicant has an insurance policy covering the catastrophe in the geographical region; automatically confirm settlement to the applicant responsive to the catastrophe being declared for that geographic region; and confirm remittance of the settlement to the application” (please see the Applicant’s Remarks on pages 7-8), which do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are improvements to a business/financial solution in the process of how to provide immediately financial assistance and benefit of the parametric catastrophe insurance to quicken settlement to policy holders affected by and in a catastrophe.  This is also one of the business solutions that the Applicant’s invention tries to solve (please see the Applicant’s Specification in paragraphs [0001]- [0006] and [00022].  Thus, there are no technology improvements in the Applicant’s claims.  Thus, Applicant’s arguments are not persuasive.
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN C NGUYEN/Primary Examiner, Art Unit 3694